Citation Nr: 1534742	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative right scaphoid fracture for the period from May 8, 2009, through February 14, 2012.

2.  Entitlement to a rating in excess of 30 percent for status post right wrist arthrodesis from September 1, 2102.

3.  Entitlement to ratings for neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid in excess of 50 percent from May 8, 2009 through January 12, 2010 and from May 1, 2010 through February 14, 2012, and to a rating in excess of 10 percent from February 15, 2012.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for an increased rating for his service-connected right wrist disability on May 8, 2009.  In October 2009, the RO assigned a 30 percent rating for postoperative carpal scaphoid implant for non-union scaphoid of the right wrist under Diagnostic Codes (Codes) 5215-8515, effective from the date of claim.  A right carpal tunnel release was performed on January 13, 2010.  In September 2010, the RO assigned a temporary total (100 %) convalescence rating under 38 C.F.R. § 4.30 for the period from January 13, 2010, through April 30, 2010, and resumed the 30 percent rating effective May 1, 2010.  A right total wrist arthrodesis was performed on February 15, 2012.  A March 2013 rating decision assigned a 10 percent rating (under Codes 5003-5215) for postoperative right scaphoid fracture for the period from May 8, 2009 through February 14, 2012, and a 100 percent rating under 38 C.F.R. § 4.30 for the period from February 15, 2012 through August 31, 2012; a 30 percent rating (under Code 5214) for status post right wrist arthrodesis, effective September 1, 2012; and a 50 percent rating for postoperative carpal scaphoid implant for non-union fracture of the carpal scaphoid, right wrist median nerve for the period from May 8, 2009, through January 12, 2010; a temporary total (100 %, convalescence) rating under 38 C.F.R. § 4.30 for the period from January 13, 2010, through April 30, 2010; a 50 percent rating from May 1, 2010, and a 10 percent rating from February 15, 2012 (Code 8515).  

The Veteran was most recently afforded an examination to assess his right wrist disability for rating purposes in October 2009.  Since then he has undergone two right wrist surgeries, with the most recent one having involving fusion of the right wrist.  In light of the allegation of worsening, and the length of the intervening period (and what has transpired since), a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his right wrist since 2013, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist (with neurological consult if deemed indicated) to assess the current severity of his right wrist disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the right wrist (to the extent possible) (with notation any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.) and tests to evaluate neurological impairment.  All findings should be described in detail.  The examiner should specifically indicate whether the Veteran has favorable or unfavorable ankylosis of the right wrist.  The examiner should also note the nerve or nerves affected and opine whether the manifestations of the impairment due to injury of such nerve are consistent with (a) complete or (b) incomplete paralysis of the nerve, and if the latter, the degree of severity (and associated functional limitations) due to the incomplete paralysis.  The examiner should comment on any restrictions on occupational and daily activity functions due to the wrist disability.

The examiner should include rationale with all opinions.
      
3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

